Citation Nr: 1506633	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1972 to July 1975, July 1977 to February 1982, and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently retained by the RO in Portland, Oregon.

The Veteran testified at a Travel Board hearing at the RO in Portland in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

The Veteran's claims were previously before the Board in August 2014 when they were remanded for additional development.  The record reflects that the requested development was completed.  The Board is satisfied there has been substantial compliance with the August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran has been diagnosed with residuals of a head injury at any time during the pendency of the appeal.

2. A chronic bilateral hip disability was not noted during active duty service, degenerative arthritis of the hips was not diagnosed within one year of service discharge, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's degenerative arthritis of the hips and his active service.

3. A chronic back disability was not noted during active duty service, degenerative arthritis of the spine was not diagnosed within one year of service discharge, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's degenerative arthritis of the spine and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).

2. A bilateral hip disability was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2012).

3. A back disability was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2012).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in April 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran indicated that he had additional service in the Army National Guard.  A request for additional records regarding the Veteran's service in the Army National Guard produced no results.  The Veteran was notified and given an opportunity to provide his own copies of medical records or to contact the National Guard himself.  He did not respond to this request; and, a formal finding of unavailability was issued in April 2013.  

As noted above, the Veteran's claims were remanded in August 2014 for examinations.  The requested examinations were afforded in November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are found adequate to adjudicate the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided rationales for all opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Additionally, the Veteran was provided an opportunity to set forth his contentions during an April 2014 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's alleged disabilities and whether there were any outstanding medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was also left open after the Board hearing so the Veteran could submit additional medical evidence.  He failed to do so.  The hearing testimony also compelled the VLJ to remand the claim for additional development in accordance with the duty to assist.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease/disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



A. Residuals of a Head Injury

The Veteran claims that he has residuals from a head injury incurred in service.  The Veteran's service treatment records show that he suffered injuries to the face in September 1979, a laceration to his head in February 1990, and that he was involved a motor vehicle accident in February 1991, during which the Veteran claims that he struck his head on the windshield.  Accordingly, the Board concedes Shedden element (2), in-service incident.  

Notwithstanding the in-service injury, the Board finds that the Veteran's service connection claim fails to meet the first requirement Shedden - a current diagnosis.  During the VA examination in November 2014, the VA examiner took a history from the Veteran and performed extensive diagnostic testing.  His impression was that the results of testing did not support traumatic brain injury or organic brain syndrome diagnoses.  The VA neurologist pointed to the Veteran's history of cognitive and memory complaints and found that they are "more likely than not due to long history of ETOH and polysubstance abuse as well as his considerable mental health disease."  The examiner went on to note that the lack of traumatic brain injury diagnosis as a result of any head injuries in service make it less than likely that the Veteran's mental health conditions are due to organic brain disease.  The examiner also noted the Veteran's seizure episodes in 2006 and stated that the seizures were more likely than not related to Wellbutrin use  at that time and less than likely related to his in-service head injuries without signs of traumatic brain injury.  There are no medical opinions to the contrary.  Indeed, the record is devoid of any medical evidence of organic brain syndrome, traumatic brain disease, or any other disorder of the brain that has been linked to trauma.

The Board has considered the Veteran's statements that he has a residuals of his head injury in service.  Even the Veteran indicated during the April 2014 hearing that he was never diagnosed with a traumatic brain injury or residuals.  Rather, he pointed to mental health conditions.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing residuals of a brain injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diseases or injuries to the brain are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose any disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had residuals of a head injury during the course of his claim and appeal.  The first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  In the absence of a current disability, there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir.2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.).

B. Bilateral Hip Disability and Back Disability

The Veteran claims that his current bilateral hip and back disabilities are linked to an in-service motor vehicle accident.  Alternatively, he attributes his bilateral hip and back disabilities to the stresses and strains of his duties as a warehouse specialist.  He also references his training as a fireman, which necessitated the lifting of heavy equipment.  

During the VA examination in November 2014, the Veteran was diagnosed with osteoarthritis and degenerative arthritis of both hips.  He was also diagnosed with degenerative arthritis of the spine.  Accordingly, the requirements for Shedden element (1) have been met for both issues. 

As noted above, the Veteran was involved in a motor vehicle accident in 1991 during service.  He was also a warehouse specialist and trained as a fireman, which the Board finds consistent with lifting heavy equipment.  As such, the requirements for Shedden element (2) have been met for both issues. 

The Board finds that the Veteran's claims fail on Shedden element (3), evidence of a nexus.  The November 2014 VA physician indicated that the Veteran's bilateral hip disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no indication in the Veteran's service treatment records that he injured his hips or that he had any hip pain until much later in 2006.  The examiner also stated that if there had been a significant injury during service, a delay of decades before hip pain would not be expected or consistent.  She similarly noted that the Veteran's degenerative arthritis of the spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's medical records did not indicate a back injury and the Veteran repeatedly denied having back problems on his periodic physicals.  Finally, the examiner pointed out that degenerative arthritis is generally a disease of aging. 

Consideration has been given to the Veteran's statements during the April 2014 hearing that has had "gradual" back and hip pain since the accident in 1991.   He is competent to assert as such.  However, his VA treatment records from December 2007 indicate that he reported his hip pain began in 2007 without specific injury or trauma and that he was an active walker for many years.  Additionally, treatment notes from March 2007 indicate that the Veteran complained of low back pain and right hip pain beginning 6 months prior and that he denied previous back pain.  The Veteran alleges that he did not seek treatment prior to this because he self-medicated with drug and alcohol abuse.  However the Board does not find the Veteran's history credible.  The Board affords much probative value to the statements of the Veteran made in connection with treatment as contrasted with the more recent statements made in connection with his claim for service connection.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, as he was seeking care for the treatment of his hips and back, the statements made to his care providers about the more recent onset of pain is deemed more credible than the history has given in the pursuit of his appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has also considered the Veteran's assertions that his current bilateral hip and back disabilities are related to service.  However, degenerative arthritis is not a simple condition subject to lay diagnosis.  It requires radiological testing to confirm.  As noted above, the Veteran has not been shown to possess any requisite medical knowledge or training to make such a diagnosis or comment on the etiology of his condition.  The comments made by the Veteran attributing his current hip and back disorders to service are found not competent and are afforded no probative value.   

The Veteran previously claimed that his bilateral hip and back disabilities were linked to his left knee disability.  However, as the Veteran has no currently service-connected disabilities, including his left knee, his secondary claims must fail as a matter of law.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Finally, the Board notes that there is no medical or lay evidence of any degenerative arthritis or related symptoms of the bilateral hips or back arising within one year subsequent to service discharge.  Thus, the presumptive provisions found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

Accordingly, the Board finds that service connection is not warranted for the Veteran's bilateral hip or back disabilities.

With respect to each issue on appeal, the Board has considered the benefit of the doubt principle.  However, as the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a bilateral hip disability is denied. 

Service connection for a back disability is denied. 

 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


